Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT
	It is noted by the Examiner that the purpose of this office action is to correct the amendment to claim 22, which was left out in the previous office action dated 08/12/2022.  All other sections are identical to the previous notice of allowance.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/10/2021 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which 
are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1, 6, 8, 12, 13, 15-24 and 26, drawn to a protein consisting of an amino acid sequence resulting from mutations at the 985-position and the 991-position, and optionally the 986-position, and at least five sites selected from the group consisting of the 782-position, the 800-position, the 888-position, the 968-position, the 988-position, the 1017-position and the 1021-position, of the amino acid sequence shown in SEQ ID NO: 2, further comprising (i) mutation at the 927-position and the 929-position, (iv) mutation at the 889-position, or (v) mutation at the 927-position, the 929-position and the 889-position, and having a binding ability to guide RNA.
Group II, claim 25, drawn to a nucleic acid encoding the protein according to claim 1.

Group III, claims 27-35, drawn to a method for site-specifically modifying a target double-stranded polynucleotide, the method comprising: mixing and incubating a target double-stranded polynucleotide, a protein and a guide RNA, such that the protein modifies the target double-stranded polynucleotide at a binding site located upstream of a PAM sequence; wherein: the target double-stranded polynucleotide comprises a PAM sequence composed of NNGNNN, wherein, N is any base and G is guanine; the protein is the protein according to claim 1, and the guide RNA comprises a polynucleotide composed of a base sequence complementary to a base sequence located 1 to 20 to 24 bases upstream from the PAM sequence in the target double-stranded polynucleotide.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  The Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of a protein consisting of an amino acid sequence resulting from mutations at the 985-position and the 991-position, and optionally the 986-position, and at least five sites selected from the group consisting of the 782-position, the 800-position, the 888-position, the 968-position, the 988-position, the 1017-position and the 1021-position, of the amino acid sequence shown in SEQ ID NO: 2, further comprising (i) mutation at the 927-position and the 929-position, (iv) mutation at the 889-position, or (v) mutation at the 927-position, the 929-position and the 889-position, and having a binding ability to guide RNA, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Zhang et al. (WO2016/205759, see IDS).  Zhang et al. teach a structure-guided engineering of SaCas9 and uses of the engineered SaCas9 in e.g. genome editing. The crystal structure of SaCas9 is disclosed. SaCas9 with broadened PAM specificity (pg 569) and in particular a substitution at one or more of the following amino acids Y789, Y882, K886, N888, A889, L909, N985, N986, R991, E993, and R1015 or the also combination of substitutions Asn985/Asn986/Arg991 is disclosed (claim 34, paragraph 262), which meets the limitation of claim 1, and thus, the shared technical feature of the groups is not a “special technical feature”, unity of invention between the groups does not exist.
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Election
The attorney of record, Stephen Baxter, telephonically elected Group I, claims 1, 6, 8, 12, 13, 15-24 and 26 on 07/22/2022.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  
Claims 25 and 27-35 are withdrawn from further consideration by the Examiner, 37 CFR 1.142(b) as being drawn to a non-elected invention.
For the reasons provided above, this restriction requirement is deemed proper, and therefore, it is made final.

Rejoinder
Claim 1, 6, 8, 12, 13, 15-24 and 26 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 27-35, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth above between Groups I and III is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given Kevin Hartman on 07/29/2022.  Claims 1, 6, 8, 12, 13, 15-24, 26-35 are allowed.

A clean copy of Claim 1 is provided below:
Claim 1.	A protein having at least 80% sequence identity to SEQ ID NO: 2 with mutations at the 985-position and the 991-position, and optionally at the 986-position, 
wherein said protein further comprises:
[I] mutations at at least five sites selected from the group consisting of the 782-position, the 800-position, the 888-position, the 968-position, the 988-position, the 1017-position and the 1021-position; and 
[II] (i) mutations at the 927-position and the 929-position, 
     (ii) a mutation at the 889-position, or 
     (iii) mutations at the 927-position, the 929-position and the 889-position, 
and has a binding ability to guide RNA.

Claim 8.	Replace “(iv)” with “(ii)” in line 14; and 
Replace “(v)” with “(iii)” in line 15.
	
	Claim 16.	Replace “80%” with “90%” in line 2.

Claim 17.	Insert “while having at least 80% sequence identity to SEQ ID NO: 2” before the period.

Claims 19 and 20.	Replace all occurrences of “shown in SEQ ID NO: 2” with “as set forth in SEQ ID NO: 2”

Claim 22. (Currently Amended)  The protein according to claim 19, wherein a transcriptional regulator protein or domain is linked to the N-terminal or C-terminal of the mutant Cas9 protein.

Claim 25. 	Canceled.

Claim 26.	Delete “to 20” in line 3.

Claim 27.	Delete “to 20” in line 10.
	
REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance.  While Zhang et al. (WO2016/205759, see IDS) teach a structure-guided engineering of SaCas9 (Staphylococcus aureus Cas9, which is identical to Applicants’ SEQ ID NO: 2) and uses of the engineered SaCas9 in e.g. genome editing; the crystal structure of SaCas9; SaCas9 with broadened PAM specificity (pg 569) and in particular a substitution at one or more of the following amino acids Y789, Y882, K886, N888, A889, L909, N985, N986, R991, E993, and R1015 or the also combination of substitutions Asn985/Asn986/Arg991 is disclosed (claim 34, paragraph 262), the Examiner has found no teaching or suggestion in the prior art directed to a protein having at least 80% sequence identity to SEQ ID NO: 2 with mutations at the 985-position and the 991-position, and optionally at the 986-position, wherein said protein further comprises:
[I] mutations at at least five sites selected from the group consisting of the 782-position, the 800-position, the 888-position, the 968-position, the 988-position, the 1017-position and the 1021-position; and 
[II] (i) mutations at the 927-position and the 929-position, 
     (ii) a mutation at the 889-position, or 
     (iii) mutations at the 927-position, the 929-position and the 889-position, and has a binding ability to guide RNA (italicized for added emphasis).
Therefore, the claimed invention is novel and unobvious over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE W LEE whose telephone number is (571)272-9949.  The examiner can normally be reached between 9:00 to 5:30 on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on (571)272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAE W LEE/
Examiner, Art Unit 1656

	
	/SUZANNE M NOAKES/           Primary Examiner, Art Unit 1656